FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 22, 2022

                                        No. 04-22-00380-CR

                                      Jose Andres ROMERO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 7789
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                           ORDER

       The trial court signed a judgment of conviction indicating that appellant Jose Andres
Romero had pleaded guilty to the charged offense in the underlying case, and appellant filed a
pro se notice of appeal. The clerk’s record shows the trial court signed a certification stating the
underlying case “is a plea-bargain case, and the defendant has NO right of appeal.” See Tex. R.
App. P. 25.2(a)(2).

        This court has a duty to examine the record to determine whether the trial court’s
certification of defendant’s right to appeal is accurate. See Dears v. State, 154 S.W.3d 610, 614–
15 (Tex. Crim. App. 2005). Generally, this review involves an examination of whether the
punishment assessed by the trial court exceeds the punishment recommended by the prosecutor
and agreed to by the defendant. See Tex. Code Crim. Proc. Ann. art. 44.02; Shankle v. State, 119
S.W.3d 808, 811–12 (Tex. Crim. App. 2003). Here, while the clerk’s record contains a document
entitled “Defendant’s Plea of Guilt, Waivers, Stipulations of Evidence and Admonishments,”
neither that document nor any other documents in the clerk’s record specify the punishment
recommended by the prosecutor and agreed to by the defendant. Additionally, the reporter’s
record of the hearing or hearings related to appellant’s guilty plea has not been filed. In response
to our August 9, 2022 order directing appellant to provide written proof that he had requested the
preparation of the reporter’s record, appellant’s appointed trial counsel filed a letter stating, inter
alia, that he had not requested the record because “he was neither retained nor appointed to
represent Appellant” on appeal. We note, however, that the record does not indicate that the trial
court either granted a motion to withdraw or appointed alternate counsel to represent appellant
on appeal. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (appointed counsel
                                                                                          FILE COPY

“shall . . . represent the defendant until charges are dismissed, the defendant is acquitted, appeals
are exhausted, or the attorney is permitted or ordered by the court to withdraw as counsel for the
defendant after a finding of good cause is entered on the record”).

       In light of the foregoing facts, we:

   1. ORDER the District Clerk of Gillespie County to file, by September 1, 2022, a
      supplemental clerk’s record containing either: (a) a written plea bargain agreement or
      other documentation showing the punishment recommended by the prosecutor and agreed
      to by the defendant; or (b) if no such written documentation exists, a letter to that effect;

   2. ORDER the court reporter to file, by September 21, 2022, the reporter’s record of any
      hearings related to appellant’s guilty plea; and

   3. ORDER that appellant’s appointed trial counsel, Mr. Kurtis Rudkin, owes a continuing
      duty of representation to appellant unless and until a supplemental clerk’s record
      containing an order allowing Mr. Rudkin to withdraw and appointing alternate appellate
      counsel is filed in this court.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court